MEMORANDUM **
Julio Cesar Barrios Diaz and Monica Barrios, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order construing their motion for reconsideration as a motion to reopen and denying it as exceeding the numerical limitations set forth in 8 U.S.C. § 1229a(e)(7) and 8 C.F.R. § 1003.2(c)(2). The petitioners had presented previous motions to reconsider and to reopen, and they do not argue that the numerical limitations should be waived. Compare Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (discussing equitable tolling of deadlines and numerical limits). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.